PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/441,311
Filing Date: 7 May 2015
Appellant(s): Biato et al.



__________________
Joanna L. Cohn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections under 35 USC 112
In traversing the rejection of claims 18-20, 22-25 & 29-36 under 35 USC 112, first paragraph-NEW MATTER, Appellant argues the claimed composition is described throughout the specification and specifically points to “p. 2 In. 31-p. 3 In. 1, p. 17 ll. 30- 39, 1 ll. 5-10, Abstract” for support. Appellant argues support for the "composition according to the invention compris[ing] neither a colouring agent nor a reducing agent" is found in the specification at p. 4 ll. 6-7 (brief, pg. 4).  Appellant argues it would have been clear to the ordinary skilled artisan that the process using this composition for straightening hair does not include using a reducing agent or a step based on a reducing agent to treat the hair (brief, pg. 4). Appellant further argues the specification provides adequate support for the claimed method and need not expressly disclose a "link or nexus to establish that the permanent reshaping without the basic pH and reducing agent is that of permanently straightening keratin fibers" in order to satisfy the written description requirement (brief, pg. 4-5).
This should not be found persuasive. The following is noted for clarity and the Board’s convenience.  In the amendment filed 4/12/2018, Appellant amended claim 18 from a more general method, e.g., “A method for straightening keratin fibers, the method comprising…”, to permanently straightening keratin fibers, the method comprising….wherein the method is performed without a step permanently straightening keratin fibers, the method comprising….wherein the method for permanently straightening keratin fibers is performed without a step at basic pH, and without a step [[or]] based on a reducing agent” [end of claim 18]. While there is disclosure of a method for straightening keratin fibers, there is no disclosure or support for: a) the currently claimed method of permanently straightening keratin fibers, and b) the method of permanently straightening keratin fibers, which is performed without a step at basic pH, and without a step based on a reducing agent.  There are only two occurrences of the concept of “permanent” in the as-filed specification. The first, at page 1, line 31 the as-filed specification, refers to a prior art process (WO 2011/104282) for semi-permanently straightening the hair. The second, at page 18, lines 18-19, the as-filed specification, discloses the process is performed without a step of permanent reshaping at basic pH or based on a reducing agent. The language “permanently straightening keratin fibers” is not disclosed at all in the as-filed specification [emphasis added].  Thus, there is no explicit support for “A method for permanently straightening keratin fibers, the method comprising [claim 18]….wherein the method for permanently straightening keratin fibers is performed without a step at basic pH, and without a step [[or]] based on a reducing agent” [end of claim 18].
“Appellant submits that based on the written description, including that “[t]he process of the present invention is performed without a step of permanent reshaping at basic pH or based on a reducing agent’ (specification, p. 18 ll. 18-19), one of ordinary skill in the art at the time of the invention would have clearly understood that the described process of the invention included permanently straightening keratin fibres” (brief, pg. ll. 1-7).
This should not be found persuasive because the standard for newly added limitations is not what one of ordinary skill in the art would have understood from what was disclosed, the standard is based on what is actually disclosed.  Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  
    The as-filed specification provides no disclosure of permanently straightening hair, and does not define “permanent” or “permanently” with respect to straightening the hair, particularly with respect to the duration or durability of the straightening effect.  There is no disclosure that the “permanent reshaping” (specification, pg. 18 ll. 18-19) is necessarily permanent straightening, particularly since the hair can be reshaped without straightening, e.g., straightening is merely one form of reshaping.  Further, the ordinary skilled artisan would not have had the expectation that the reshaping effect would be permanent due to reagents which are typically used to create a permanent reshaping effect being absent. The as-filed specification teaches “[p]referably, the composition according to the invention comprises neither a colouring agent nor a reducing agent” (specification, p.4, ll. 5-10). “[T]he term "reducing agent" means an agent that sole example present in the specification does not indicate the permanence/duration of the hair re-shaping effect. (specification, pg. 20, ll. 1-5).
The claims now recite limitations which were not clearly disclosed in the specification as-filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, e.g., permanently straightening, permanently straightening keratin fibers without a step at basic pH and without a reducing agent), which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.

Rejections under 35 USC 103(a)
The claims have been examined to the extent of Appellants elected species, for component i) Appellant elected glyoxylic acid and amodimethicone for the at least one amino silicone ii). 
	Note: Claim interpretation - Claim 18 recites “wherein the method for permanently straightening keratin fibers is performed without a step at basic pH, and without a step based on a reducing agent.” The instant specification defines "reducing agent" as an agent that is capable of reducing the disulfide bonds of the hair, such as compounds chosen from thiols, alkali metal sulfites, hydrides and phosphines (specification, pg. 4). While glyoxylic acid is a known reducing agent, Boga teaches the state of the art recognizes that there is no evidence of adducts 

In traversing the rejection of claims 18-20, 22-25 & 29-36 under 35 USC 103(a) as being unpatentable over Buck (US 6,517,822), Burress (US 3,975,300), Weinmaster (WO 2012/027369), Bae (KR 20090054592) and Wood (US 2009/0004130), Appellant argues the Buck, Weinmaster, Burress, Bae, and Wood references individually (brief, pg. 5-11).
	This should not be found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Buck, Weinmaster, Bae, and Wood references are all directed to methods of reshaping hair. Burress teaches that lactic acid (taught In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Appellant argues the ordinary skill would not have modified Buck based on Burress, Weinmaster, Bae, and Wood to arrive at the method recited in claim 18 (brief, pg. 7). Appellant argues the ordinary skilled artisan would not have a reason to modify Buck’s teachings by adding amodimethicone because Weinmaster’s straightening method uses reducing agents to break the bonds of hair and this is outside the scope of claim 18 (brief, pg. 7-8). Appellant further argues while the fixing composition in Weinmaster can include a hair conditioning agent, such as a silicone conditioning agent, the fixing composition is not a part of the same composition as the reducing composition (brief, pg. 8). This should not be not persuasive because the rejection is founded on the combined teachings of Buck, Burress, Weinmaster, Bae and Wood. Buck teaches a formulation and method for straightening hair using alkanoic acids, including lactic acid (abstract; col. 5, ll. 45-55). Buck teaches the formulation is effective for hair straightening maintenance, relaxation of curl and reduction of frizziness of hair (col. 3, ll. 55-60). Buck in Example 16 teaches a male with “naturally curly hair” was treated with one submersion in the straightening formulation and 70% of the hair’s natural curl as eliminated (col. 13, ll. 5-15). Eight weeks later, the subject did not seek retreatment as his hair was still manageable and he was happy with the results (col. 13, ll. 5-15). Thereby, Buck’s method is reasonably teaches a method for permanently straightening keratin fibers as “better lasting curl reduction” subsequent to washing/shampooing is observed; this interpretation is consistent with that observed in the ”, thereby Weinmaster reasonably teaches his system and method permanently straighten keratin fibers ([0003], [0006] & [0050]). Weinmaster is consistent with Buck in recognizing that alkaline and harsh reducing agents in permanent hair straighteners are problematic and provides a solution ([0003]-[0005]). Weinmaster teaches each of the reducing and fixing compositions used in the straightening method contain carboxylic acids where glyoxylic acid and lactic acid are preferred ([0019]).   Combinations of two or more acids may be present in the compositions ([0019]).   Weinmaster teaches these carboxylic acids, which include lactic and glyoxylic acid, help the hair shaft retain moisture and relink peptide bonds under conditions of heat ([0020]). Weinmaster recognizes both lactic acid and glyoxylic acid as reducing agents and equivalents that can be used in either the reducing composition and/or the fixing composition and help maintain moisture. Burress teaches lactic acid and glyoxylic acid and are hydroxyl- or oxo-alkanoic acids, meaning they fall within the class of alkanoic acids taught by Buck as suitable for inclusion in her invention. Thereby, it is obvious to modify Buck’s method by modifying the composition used in the In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   Further, since lactic acid and glyoxylic acid are alkanoic acids. They do not meet definition of reducing agent as set forth by Appellant’s as-filed disclosure, are not excluded and read on the claims.
With regard for inclusion of amodimethicone, it is Buck who teaches inclusion of conditioners and moisturizers in the compositions used in her method (col. 6, ll. 55-end; col. 7, ll. 1-15 & 25-55). “It will be appreciated that auxiliary ingredients may be added to the formulations to…  perform other functions besides hair straightening, such as cleansing or conditioning” (col. 6, ll. 55-60). Weinmaster teaches inclusion of amodimethicone as a conditioning agent in permanent straightening methods and compositions which use lactic acid and glyoxylic acid. Bae teaches it was known to use amodimethicone as a conditioning agent in straight perms (i.e. permanent hair straighteners; abstract; pg. 2). Wood teaches in his permanent straightening compositions and methods that amodimethicone and quaternized vinylimidazole had the additional beneficial effect of smoothing kinky hair ([0018]; Example 1-3: [0053]-[0063]; Example 7-[0075]).  Thereby, the ordinary skilled artisan would have been motivated to modify Buck’s permanent hair straightening method by adding 0.4 to 2.5% amodimethicone so the hair achieves maximum straightness and conditioning.

Appellant argues Weinmaster’s method all involve applying a reducing composition containing reducing agents in an amount to effective to break the disulfide bonds in hair, thereby the ordinary skilled artisan would not look to Weimaster to modify Buck (brief, pg. 9).


Appellant maintains the Examiner has failed to show that Buck as modified by Weinmaster teaches or suggests a method for permanently straightening hair that involves applying a cosmetic composition including (i) at least one component chosen from
dicarbonyl compounds of formula (I) wherein the method for permanently straightening is performed without a step based on a reducing agent, as recited in claim 18 (brief, pg. 9).
	This should not be found persuasive. The examiner reiterates it is the combined teachings of Buck, Burress, Weinmaster, Bae and Wood which render the claimed method obvious. Buck teaches a hair straightening method which achieves straight hair without using reducing agents. Buck’s acidic permanent hair straightening composition uses alkanoic acids and derivatives, which include lactic acid, to achieve effective hair straightening, (col. 3, ll. 40-50; col. 5, ll. 50-60). Weinmaster teaches glyoxylic acid and lactic acid to be functionally equivalent carboxylic acids used in permanent hair straightening methods to help the hair shafts retain moisture and relink peptide bonds under conditions of heat ([0020]).  Burress teaches glyoxylic acid and lactic acid are hydroxy-or oxo alkanoic acids (i.e. alkanoic acid derivatives; they are equivalents) Weinmaster teaches the suitability for inclusion of glyoxylic acid and/or lactic acid 

Appellant argues the ordinary skilled artisan would not be motivated to modify Buck’s method to arrive at claimed invention based upon Buress’ teachings because the claimed method and Buck are not directed to the same field of invention as Buress, in that Buck and the claimed method are directed to the field of hair shaping and straightening while Buress is directed to preparing vanadium phosphorus composites (brief, pg. 10-11).
This should not be found persuasive. Buck teaches a formulation and method for straightening hair using alkanoic acids, including lactic acid (col. 5, ll. 10-60).  Buck explicitly states “other alkanoic acids are suitable for use in the inventive formulation” (col. 5, ll. 45-50). Weinmaster teaches carboxylic acids, which include lactic and glyoxylic acid, when used in hair straightening methods and formulations help the hair shaft retain moisture and relink peptide bonds under conditions of heat ([0020]). Burress is used to show lactic acid and glyoxylic acid and are hydroxyl- or oxo-alkanoic acids; they fall within the class of alkanoic acids taught by Buck as suitable for inclusion in her invention. Thereby, lactic acid and glyoxylic acid are equivalents in the hair straightening art.

Appellant argues the Wood reference individually, stating that Wood is outside the claimed invention because Wood teaches applying a reducing composition comprising at least one reducing compound and an animated silicone (brief, pg. 11). Appellant further argues the ordinary 
This should not be found persuasive because it is Buck that teaches a hair straightening method which achieves straight hair without the use reducing agents or a step at basic pH. It is Buck that provides the invitation to modify the composition used in the hair straightening method by teaching inclusion conditioners and moisturizers in the composition (col. 6, ll. 55-60).  Weinmaster teaches inclusion of amodimethicone as a conditioning agent in permanent straightening methods. Wood teaches amodimethicone has an additional beneficial effect of smoothing kinky hair in permanent straightening compositions and methods (Wood-[0018]; Example 1-3: [0053]-[0063; Example 7-[0075]).  Thereby, the ordinary skilled artisan would have been motivated to modify Buck’s permanent hair straightening method by adding amodimethicone so the hair achieves maximum straightness and conditioning. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Buck teaches it is advantageous to include conditioners in the compositions used in her method and amodimethicone is a conditioner used in permanent hair straightening compositions and methods as suggested by the combined teachings of Bae, Weinmaster and Wood.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LORI K MATTISON/Examiner, Art Unit 1619 

Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.